DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/704,080 is responsive to the communication filed 09/14//2021, in response to the Non-Final Rejection of 06/15/2021. Claims 1-2, 9-10, 12-13, 15-16, and 19 have amended. Claims 1-20 have been submitted for examination and are pending.

Response to Arguments
3.    In response to communication filed on 09/14//2021, the claim objections with respect to claim 1-2 and 12-13, and the rejection under 35 U.S.C 112(b) with respect to claims 9, 10, and 19 have been withdrawn in view of the amendment and remarks.
	In response to communication filed on 09/14//2021, the amendment to specification has been considered by the Examiner and the replacement of specification was accepted and has been placed of record in application file.
4. 	Applicant’s remarks, see pages 8-10, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The claims are drawn to a system for monitoring a drill string comprising: a logic device adapted to: determine an ideal linearity profile of the portion of the drill string, wherein the ideal linearity profile is a profile of a drill pipe segment prior to an occurrence of any damage to the drill pipe segment; calculate a ratio of the portion of the drill string within the ideal linearity profile to the portion of the drill string outside of the ideal linearity profile, wherein the ratio is a form factor deviation; and determine linearity of the portion of the drill string based on the form factor deviation. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.

	Most Pertinent Prior Art(s):
De Jesus et al. (US 2009/0192731A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486